                                                                        Case 19-01125-abl        Doc 118      Entered 09/13/21 14:52:19         Page 1 of 2




                                                                    1   Douglas D. Gerrard, Esq.
                                                                        Nevada Bar No. 4613
                                                                    2   dgerrard@gerrard-cox.com
                                                                        GERRARD, COX & LARSEN
                                                                    3
                                                                        2450 St. Rose Pkwy., Suite 200
                                                                    4   Henderson, NV 89074
                                                                        (702) 796-4000
                                                                    5   Attorneys for WOODS & ERICKSON, LLP
                                                                    6                             UNITED STATES BANKRUPTCY COURT

                                                                    7                                        DISTRICT OF NEVADA

                                                                    8   In re
                                                                                                                              Case No. BK-19-17282-ABL
                                                                    9   ANDREW B. PLATT and RUTH ANN
                                                                        PLATT,                                                Chapter 7
                                                                   10
                                                                                                           Debtor(s). Adversary Proceeding: 19-01125-ABL
                                                                   11
GERRARD COX & LARSEN




                                                                   12   WOODS & ERICKSON, LLP, et al,                         NOTICE OF CLAIM RE:
                       Tel: (702) 796-4000 · Fax: (702) 796-4848
                         2450 Saint Rose Parkway, Suite 200




                                                                   13                                     Plaintiff(s), EXHIBITS ADMITTED DURING
                              Henderson Nevada 89074




                                                                   14   vs.                                             PROCEEDINGS: 1 - 40

                                                                   15   ANDREW B. PLATT, et al,                               Hearing Date: 05/17/2021
                                                                                                                              Hearing Time: 9:00 A.M.
                                                                   16                                   Defendant(s).

                                                                   17           WOODS & ERICKSON, LLP (“Plaintiff’s”), by and through its counsel, GERRARD
                                                                   18
                                                                        COX LARSEN, files this request to claim EXHIBITS MARKED FOR IDENTIFICATION
                                                                   19
                                                                        OR ADMITTED INTO EVIDENCE DURING PROCEEDINGS: 1 – 40 responding to the
                                                                   20
                                                                        Clerk of the Court’s NOTICE AND ORDER AUTHORIZING DESTRUCTION OF EXHIBITS
                                                                   21
                                                                        (ECF No. 110), with Plaintiff’s request to return said exhibits to Plaintiff’s Counsel at:
                                                                   22
                                                                   23                          GERRARD COX LARESN
                                                                                               2450 Saint Rose Parkway, Suite 200
                                                                   24                          Henderson, Nevada 89074

                                                                   25           DATED: September 13, 2021.              GERRARD COX LARSEN
                                                                   26                                                   /s/ Douglas D. Gerrard, Esq.
                                                                                                                        Nevada Bar No. 4613
                                                                   27
                                                                                                                        2450 St. Rose Pkwy., Suite 200
                                                                   28                                                   Henderson, NV 89074


                                                                                                                Page 1 of 2
                                                                        Case 19-01125-abl    Doc 118    Entered 09/13/21 14:52:19    Page 2 of 2




                                                                    1                               CERTIFICATE OF SERVICE
                                                                    2         I HEREBY CERTIFY that I am over the age of 18 and I served the foregoing NOTICE
                                                                    3
                                                                        OF CLAIM RE: EXHIBITS ADMITTED DURING PROCEEDINGS: 1 – 40 in the following
                                                                    4
                                                                        manner:
                                                                    5
                                                                              [X]   Electronically Mailed by ECF System to the following parties:
                                                                    6
                                                                    7               DOUGLAS D. GERRARD on behalf of Plaintiff WOODS & ERICKSON,
                                                                                    LLP DGERRARD@GERRARD-COX.COM;kjohnson@gerrard-
                                                                    8               cox.com;emedellin@gerrard-cox.com, KGonzales@Gerrard-
                                                                    9
                                                                                    Cox.com;KJohnson@Gerrard-Cox.com;JLangeveld@Gerrard-
                                                                                    Cox.com;NHenderson@Gerrard-Cox.com;EMedellin@Gerrard-
                                                                   10               Cox.com;FBiedermann@Gerrard-Cox.com;gmilne@gerrard-cox.com
                                                                   11
                                                                                    MATTHEW L. JOHNSON on behalf of Defendant ANDREW B. PLATT
GERRARD COX & LARSEN




                                                                   12               annabelle@mjohnsonlaw.com,
                       Tel: (702) 796-4000 · Fax: (702) 796-4848




                                                                                    mjohnson@mjohnsonlaw.com;kelcie@mjohnsonlaw.com
                         2450 Saint Rose Parkway, Suite 200




                                                                   13
                              Henderson Nevada 89074




                                                                   14         [X]   Deposited in the United States Mail, at Henderson, Nevada addressed to
                                                                                    the following:
                                                                   15
                                                                                    ANDREW B PLATT
                                                                   16
                                                                                    c/o Wavetronix
                                                                   17               1827 W 650 N
                                                                                    Springville, UT 84663
                                                                   18
                                                                   19    I declare under penalty of perjury that the foregoing is true and correct.
                                                                   20
                                                                              DATED this 13th day of September, 2021.        GERRARD COX LARSEN
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                          Page 2 of 2
